  Case 1:15-cv-05235-ARR-PK Document 264 Filed 06/03/19 Page 1 of 1 PageID #: 5973


AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                               Eastern District of New York



        ROBERT TOUSSIE and LAURA TOUSSIE                      )
                     Plaintiff                                )
                                v.                            )      Case No.    15-CV-05235 (ARR)(CLP)
              ALLSTATE INSURANCE CO.                          )
                      Defendant                               )

                                             APPEARANCE OF COUNSEL


To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          LAURA TOUSSIE


Date:          06/03/2019


                                                                                        DAVID N. YAFFE
                                                                                    Printed name and bar number

                                                                      HAMBURGER, MAXSON, YAFFE & McNALLY, LLP
                                                                           225 Broadhollow Road, Suite 301 E
                                                                               Melville. New York 11747
                                                                                         Address

                                                                                      dyaffe@hmylaw.com
                                                                                          E-mail address

                                                                                         (631) 694-2400
                                                                                         Telephone number

                                                                                         (631) 694-1376
                                                                                           FAX number
